Citation Nr: 1603812	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative arthritis, multiple digits, right hand, to include as secondary to a service-connected left hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of this hearing is of record in Virtual VA.  This case was remanded in March 2015 and has been returned to the Board.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed degenerative arthritis, multiple digits, right hand, is related to military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for degenerative arthritis, multiple digits, right hand, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In regard to element (1), current disability, post-service records from Kaiser Permanente that date from 2005 to 2009 show that the Veteran was initially seen in September 2008 with complaints of ongoing progressive right hand pain.  The examiner noted that the symptoms were worse during and after work and became minimal on days off.  Occupational therapy due to the work-related symptoms was recommended.  X-rays taken in January and March of 2009 confirmed the presence of degenerative arthritis in the second and fifth joints of the right hand, as well as degenerative spurring of an old fifth digit fracture deformity.  The X-ray report also noted an old boxing fracture.  Thus, the first element is satisfied.  

In regard to element (2), in-service incurrence, the Veteran contends that his right hand disability had its onset in service as a result of his duties as a mechanic.  The DD-214 (Armed Forces of the United States Report of Transfer or Discharge) shows that the Veteran's occupational specialty was track vehicle mechanic.  Thus, the second element is also satisfied.  

In regard to element (3), causal relationship, the record contains opinions regarding the etiology of the Veteran's right hand disability.  A VA examiner in March 2010, while commenting on the etiology of the service-connected left hand disability, opined that degenerative changes in the left hand resulted from in-service injury and his work as mechanic.  Significantly, it was also noted that the Veteran had similar degenerative changes in the right hand.  A VA physician's assistant in January 2013 found that it was less likely than not that the Veteran's right hand disability was related to his military occupation as a track vehicle mechanic or his service-connected left hand disability.  He found that his disability was age-related and occupation-related.  Another VA physician's assistant in June 2015 also attributed the Veteran's right hand disability to his 35 years working as mechanic, but found that his disability was unrelated to military service.  In considering the evidence of record, the Board finds it significant that all medical professionals have attributed the Veteran's current right hand disability to his occupation as mechanic.  In light of the fact that his in-service specialty was a track vehicle mechanic and is considered a contributing cause, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As all three elements have been satisfied, the Board finds that service connection for degenerative arthritis, multiple digits, right hand, is warranted.  


ORDER

Service connection for degenerative arthritis, multiple digits, right hand, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


